Citation Nr: 1128877	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic ear infections (diagnosed as otitis externa), to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1999 to April 2000, and from December 2002 to June 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO denied service connection for otitis externa (claimed as chronic ear infections), for dry, scaling feet, and for headaches, and denied the petitions to reopen the claims for service connection for posttraumatic stress disorder (PTSD) and for depression and anxiety.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

In November 2009, a Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009.


In November 2009, the Board granted service connection for tinea pedis and remanded the claims remaining on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.   After completing the requested development, in a January 2011 rating decision, the RO granted service connection for  PTSD and for tension headaches, representing a full grant of the benefits sought with respect to those claims.  However, the AMC continued to deny the claim for service connection for chronic ear infections (diagnosed as otitis externa) (as reflected in a January 2011 supplemental SOC (SSOC)) and returned this matter to the Board.  

In March 2011, the Board again remanded the Veteran's claim for service connection for chronic ear infections (diagnosed as otitis externa) to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a May 2011 SSOC) and returned the matter remaining on appeal to the Board for appellate consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished.

2.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

3.  The Veteran's chronic ear infections have been attributed to a post-diagnosis of otitis externa.

4.  There is no persuasive evidence of any ear complaints, findings, or diagnosis of ear infections in service or for years thereafter, and the only medical opinion evidence on the question of whether there exists a medical relationship between any current otitis externa and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for chronic ear infections (diagnosed as otitis externa), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of October 2010 and May 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, as well as by his wife, and his friends, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for chronic ear infections (diagnosed as otitis externa) is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has claimed that his ear infections began during his deployment in Southwest Asia and Africa, and that his ear symptomatology constitutes a chronic disability.

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (g).

The Veteran's separation document (Department of Defense Form 214 (DD-214)) indicates that he served in Kuwait, Djibouti, and Iraq from December 23, 2002 through May 22, 2003.  

Accordingly, the Board notes that for purposes of the pertinent statute and regulation, the appellant is a Persian Gulf veteran.  Moreover, as indicated below, to give the Veteran every consideration in connection with the claim for service connection the Board has (as the RO has done) considered not only 38 C.F.R. § 1117, but other legal authority governing claims for service connection under alternative theories of entitlement.  

However, considering the pertinent evidence in light of all governing legal authority,  the Board finds that the claim on appeal for service connection for chronic ear infections (diagnosed as otitis externa) must be denied. 

The Veteran's service treatment records reflect no evaluation or treatment for ear infections or other ear problems during service.  On a May 2003 post deployment health assessment, the Veteran did not indicate any change in his health during his deployment, nor did he note any problems with his ears.  He specifically denied any injury or illness during active duty for which he did not receive in-service treatment.

Post service, the first medical evidence of ear symptomatology or disability is an October 2006 VA treatment record.  The examiner noted that the Veteran presented for a follow up of a right ear condition.  The Veteran reported that his ear was feeling better, but that his symptoms have reoccurred before.  He did not report any present ear pain or symptomatology.  On examination, there was no drainage from the external ear canal.  The examiner noted a cloudy tympanic membrane.  The impression was chronic serous otitis vs other and external otitis of the right ear, resolved.  

In a May 2007 VA otolaryngology outpatient note, the physician noted that the Veteran has had chronic otitis externa of the right ear for about the past two years.  The Veteran complained of blood in the ear about a week ago.  Examination of the ear canal revealed a secretory lining.  The impression was exfolliative otitis externa.  

Other VA treatment records reflect ongoing treatment for the Veteran's recurrent otitis externa.  An April 2009 treatment record noted that the Veteran's last occurrence of ear symptomatology was in December 2007 and that his present symptoms of bleeding, draining, and pain, had started about 3 weeks ago.  The impression was recurrent otitis externa of the right ear.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported that his ear disability began in 2003.  He noted that his symptoms occur intermittently, with periods of remissions.  He described symptomatology including right ear infection, congestion, discharge, bleeding, swelling of the face, and hearing loss during episodes.  He reported that his last episode was 5 weeks ago.  On examination, there was a normal external ear canal, tympanic membrane, and mastoids.  There was no hearing loss or evidence of an ear infection.  The examiner concluded that there was no objective evidence of an ear infection to warrant a diagnosis in regards to the ear.  The examiner concluded that there was no indication of a chronic disability resulting from undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner provided a rationale for her conclusion, noting that there was currently no active infection, the Veteran's post deployment questionnaire was negative for ear problems, and there was no medical diagnosis of chronic otitis externa until 2007.

The Veteran underwent additional VA examination in May 2011.  The Veteran reported that his ear condition occurred intermittently, with episodes as frequently as several times per month.  On examination, there was serous discharge of both ears.  The examiner noted an abnormal right tympanic membrane.  The impression was otitis externa, chronic.  The examiner opined that the Veteran's otitis externa is less likely as not (less than 50 percent probability) related to his military service.  The examiner provided a rationale for his opinion, noting that there was no evidence of an ear disability during the Veteran's service.

At the outset, the Board points out that the Veteran's post-service ear complaints have been attributed to a diagnosis of otitis externa.  As the Veteran's complaints have been attributed to a known clinical diagnosis, an award of service connection for complaints of "chronic ear infections", pursuant to the provisions of 38 U.S.C.A. § 1117, is legally precluded.  

The Board also finds that the record does not support an award of service connection on any other basis. 

As noted above, the Veteran's service treatment records reflect no complaints, findings or diagnosis pertinent to his ears.  In several statements, the Veteran reported that his ear symptomatology began while he was deployed to Southwest Asia and Africa, but that he did not seek treatment during service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Here, however, the Veteran's current assertions that his chronic ear infections began during service-made in connection with a claim for monetary benefits-are contradicted by other pertinent, probative evidence, and, thus, are not deemed credible.  As noted above, despite the Veteran's current assertions, on the question of the onset of the Veteran's ear problems, the Board accepts as more persuasive the Veteran's contemporaneous statements made following deployment in May 2003.  The Veteran indicated that he had not undergone any change in his health during his deployment, he did not note any ear symptomatology, and he specifically denied any injury or illness during his deployment for which he did not seek medical treatment.  Additionally, the VA treatment records reflect a noted history that the Veteran's ear disability began in 2005, 2 years after the Veteran's final period of active duty.  The Board also points out that there is no medical record of evaluation or treatment for the ears until 2006.  

Moreover, the only medical opinion evidence on the issue of whether there exists a medical relationship between the otitis externa diagnosed several years after the Veteran's discharge and service-that of the October 2010 examiner-weighs against the claim.  Significantly, the Veteran has not presented or identified any medical opinion o other evidence that, in fact, supports the claim.  

Furthermore, to whatever extent the assertions by the Veteran's friends and/or his wife are being offered to directly establish that the Veteran's otitis externa had its origins in or is otherwise medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of the medical etiology of a disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the identified individuals is shown to be other than a layperson without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board recognizes that the Veteran's military occupational specialty (MOS) was preventive medical specialist and that he works in medical administration.  A statement may constitute competent medical evidence where the individual has specialized knowledge regarding the area of medicine or participated in treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  Here, the Veteran has training as a preventive medical specialist and has worked as a medical administrator; however, there is no indication that the Veteran has any specialized knowledge in the area of ear disabilities and/or medical diagnostic procedures.  Hence, he is not competent to provide an actual medical opinion to support this claim on the basis of his assertions, alone.  

Moreover, even if, solely based on his training, the Board was to accept his statements as competent medical evidence on the matter of etiology, these statements would be accorded little if any probative value, absent any stated evidentiary, medical, or scientific rationale for associating his otitis externa to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In any event, such evidence would be outweighed by the medical opinion by the October 2010 examiner which, as discussed above, is supported by clearly-stated rationale.

For all the foregoing reasons, the Board finds that service connection for otitis externa must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for chronic ear infections (diagnosed as otitis externa), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


